EXHIBIT 10.1
 
 
 [zentric_ex10101.jpg]
ZENTRIC (HK) LIMITED. Suite 17, B1.1, 63-85 Turner Street Port Melbourne,
Victoria 3207 Voice: +613 9646 6641 Facsimile: +613 9012 4404 Email:
belloc@zbatt.com

 

REF:           ZNTR-MEI-120404-01 Date: April 4 2012

 
Matinee Energy, Inc.
335 Wilmot Drive, Ste 200,
Tucson, Arizona
85711
 
Attention: Mr. S. Chin Kim, CEO
 
Dear Mr. Kim,
 
We wish to inform you that we feel it is advisable that Zentric (HK) Limited, a
wholly owned subsidiary of Zentric, Inc. withdraw from the EPC Agreement dated
January 7, 2012 with respect to the Solar Power Plant project to be built in
Benson Arizona.
 
We sincerely regret this action but since we have been unable to arrange for
sufficient financing in a timely manner to meet your deadline we do not wish to
create any further delays for Matinee Energy as you try to begin construction of
this 20MW phase of the development.
 
What is most regrettable is that we have completed certain aspects of our role
in the construction of this project by entering into agreements to secure as
much as 40MW solar panel inventory ready to ship as well as securing a
sub-contractors agreement with Gehrlicher Solar America Corp. to handle the
construction.
 
We feel that we have been building a “best in class” team ready to move forward
with this project however beyond the $100,000 we have already paid to organize
ZenPower we are unfortunately unable to meet your deadline and fulfill the
funding requirements that comes due today.
 
We are working closely with well-respected private equity interests that have
expressed a strong desire to participate in solar energy projects with us but as
in any discussion of this nature negotiations remain ongoing. We do believe our
efforts will result in adding a strong strategic investor to Zentric, Inc. that
is capable of funding any size project that may become available and that seeks
ownership in solar energy and other renewable energy projects.
 
Consequently, even as we enter the final stages of discussion with these
prospective investors we are not able at this time to meet the immediate
obligations that we had in good faith agreed to and since it would be unfair for
us to request from you additional time to meet these obligations while we
finalize our investor negotiations we are left with no alternative other than
respectfully withdrawing from the EPC Agreement effective immediately.
 
We hope that over the next few weeks, once we have our company on stronger
financial footing we will have the opportunity to meet and discuss with you the
possibility of future participation in your exciting solar power project.
 
We appreciate the opportunity you have provided to us and will watch the
development of your project with great interest and wish you much success.
 

Yours truly,  
 
 [zentric_ex10102.jpg]
  William Tien, President   Zentric Inc.  

 
ZENTRIC (HK) LIMITED | ZNTR- MEI-120404-01